Citation Nr: 1000643	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for eczema.

2.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease.

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for a left elbow 
disorder.

5.  Entitlement to service connection for chronic acne. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


`INTRODUCTION

The Veteran had active service from November 1996 to November 
2004, to include service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In his March 2005 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the Veteran requested a Board hearing at the RO.  
In April 2006, the Veteran submitted notice to the RO that he 
no longer wanted a hearing.  Therefore, the request for a 
Board hearing at the RO is deemed withdrawn, and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d) 
(2009).

The issues of increased disability ratings for the service-
connected eczema and GERD disabilities and the issue of 
service connection for chronic acne being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that it is likely 
that a low back disorder was incurred in service and is 
causally or etiologically related to service.

2.  The evidence of record does not show that the Veteran 
currently has a left elbow disorder that was caused by or 
incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for a low back disorder 
have been met.  U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The criteria for service connection for a left elbow 
disorder have not been met. U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.


The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board 
must consider, on a case-by-case basis, whether any potential 
VCAA notice errors are prejudicial to the claimant. 

By letter dated in December 2004, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in June 2006, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating 
or effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nevertheless, in light of the Board's denial of the Veteran's 
left elbow claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided a VA medical examination in March 2005.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Service Connection
 
Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.307. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.3.04(d), are applicable.  This statute and regulation 
ease the evidentiary burden of a combat Veteran by permitting 
the use, under certain circumstances, of lay evidence.  If 
the Veteran was engaged in combat with the enemy, VA shall 
accept as sufficient proof of service connection satisfactory 
lay or other evidence of service incurrence, if the lay or 
other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a 
nexus between the current disability and the combat injury.  
See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

In this case, the Veteran's service personnel records 
indicate that he was awarded the Army Commendation Medal with 
Combat Distinguishing Device "V".  Although the records 
shows that the Veteran engaged in combat, he has not asserted 
that any of his claimed disabilities are the result of a 
combat-related injury.  

For Veterans that have served in the Southwest Asia Theater 
of operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1). 
 
For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection. 

The Veteran's service personnel records are of record and 
reflect his service in the Southwest Asia theater operation 
during the Persian Gulf War.  Because the Veteran served in 
Southwest Asia during the Persian Gulf war, the criteria for 
presumptive service connection under 38 C.F.R. § 3.317 
applies in this case. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

The Veteran has claimed that he currently has a low back 
disorder as the result of his period of active service.  He 
has asserted that his low back disorder first manifested 
while on active duty.  According to the Veteran, he has 
continued to have low back pain following his separation from 
service.

The Veteran's service treatment records have been associated 
with the claims file and reflect his reports of low back 
pain.  His first report of back pain is documented in a July 
1997 service treatment record, at which time the Veteran 
denied having incurred any obvious injuries.  A March 1998 
service treatment record shows that he reported injuring his 
back, and that he was diagnosed with mechanical lower back 
pain.  In April 1999, he reported having experienced low back 
pain for months, and that he was involved in a motor vehicle 
accident the month prior.  His report of low back pain was 
reiterated in a May 1999 service treatment record, which 
shows that he was diagnosed with low back pain.

Following separation, the Veteran underwent a VA general 
medical examination in March 2005.  He reported a history of 
low back pain that began in 1997.  The Veteran indicated that 
he treated his low back symptoms with medication, and that he 
had not undergone invasive therapy.  Following a physical and 
radiological examination, the diagnosis was mechanical low 
back syndrome.

In his March 2006 Notice of Disagreement, the Veteran 
reiterated that he was treated for a low back condition in 
service.  He stated that he never had any problems with his 
back prior to his period of active service.  The Veteran 
stated that he did not always report his in-service back 
pain, as he learned to just deal with it or tried to treat 
his symptoms with pain medication.  He stated that standing 
and sitting for prolonged periods, as well as lifting, caused 
him to have frequent pains.  

Based on a thorough review of the record, and resolving all 
doubt in the Veteran's favor, the Board finds that the 
evidence supports the Veteran's claim for service connection 
for a low back disorder.  

The Board notes that the Veteran has consistently reported 
that his low back disorder first manifested during his period 
of active service.  In this regard, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.)

In this case, the Board finds that the Veteran's lay 
testimony as to the in-service onset of his low back disorder 
and the chronicity of his symptomatology to be competent and 
credible.  In this regard, his accounts of an in-service low 
back condition are corroborated by the evidence of record.  
Indeed, the service treatment records show that he was 
diagnosed with mechanical low back pain.  Moreover, the 
Veteran's report of low back symptomatology following 
separation was documented in the March 2005 VA examination 
report, which was completed approximately four months 
following his separation from active duty.  Additionally, the 
March 2005 VA examination report shows that the Veteran has 
been diagnosed with mechanical low back syndrome.  In light 
of the Veteran's competent and credible account of having a 
low back disorder that first manifested in service, the 
service treatment records showing a diagnosis and treatment 
of a low back condition, the current diagnosis of mechanical 
low back syndrome, and resolving doubt in the Veteran's 
favor, the Board finds that the Veteran's low back disorder 
had its onset as a result of the Veteran's period of active 
service, and thus service connection is warranted. 

While the record does not currently reflect a nexus linking 
the low back disorder to the Veteran's military service, 
resolving all reasonable doubt in the Veteran's favor 
indicates that his back condition is related to his period of 
active service.  Again, the Veteran has consistently reported 
having a low back condition that began in service.  In this 
regard, the Veteran is competent to provide evidence of 
symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the Board finds the Veteran's testimony to be credible.  His 
account is corroborated by the service treatment records, 
reflecting a low back diagnosis and subsequent treatment, and 
the March 2005 VA examination report showing a currently 
diagnosed condition.  Thus, the Board finds that the 
preponderance of the evidence weighs in favor of service 
connection.

Accordingly, inasmuch as the Veteran has a current diagnosis 
of a low back disorder, and as the resolution of all 
reasonable doubt indicates that this disorder is related to 
his military service, the Board finds that service connection 
on a direct basis has been established.  38 C.F.R. s 3.303.  
Since service connection is being granted on a direct basis, 
analysis under the presumptive provisions of 38 C.F.R. § 
3.317 is not warranted.

Further inquiry could be undertaken by obtaining a medical 
opinion to resolve the remaining doubt as to both of the 
Veteran's claim.  However, in consideration of all the 
evidence of record, and under the benefit of the doubt rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  Thus, with resolution of all doubt in the Veteran's 
favor, the Board finds that the Veteran has satisfied his 
burden of showing that he has a low back disability as a 
result of his period of active service.

Left Elbow Disorder

The Veteran asserts that he currently has a left elbow 
disorder that is related to his period of active service.  
Having reviewed the evidence of record and all pertinent 
laws, the Board finds that the preponderance of the evidence 
is against the claim for service connection in this instance.  
Thus, the appeal must be denied.

The Veteran's service treatment records were reviewed and are 
negative for a diagnosed left elbow disorder.  In an October 
2004 report of medical assessment, the Veteran responded in 
the affirmative that he had suffered an injury or illness 
while on active duty for which he did not seek medical care; 
he indicated this injury or illness was elbow pain.  The 
October 2004 separation report of medical examination shows 
that clinical evaluation of the Veteran's upper extremities 
was normal.

The March 2005 VA general medical examination report includes 
the Veteran's report of bilateral elbow pain, with the left 
being worse than the right, since 2002.  He denied any 
specific injury or any invasive therapy.  The physical 
examination of the elbows revealed no joint swelling, 
erythema, or crepitation.  He exhibited full range of motion 
of the elbows.  The associated X-ray of the elbows was read 
as normal.  Following the clinical evaluation, the diagnosis 
was bilateral elbow bursitis, presently resolved.

The Veteran reiterated his contentions with regard to his 
left elbow claim in his May 2005 Notice of Disagreement.  He 
stated that he sought treatment for his left elbow on 
numerous occasions while on active duty.  However, his 
treatment for his condition was not documented or the records 
of this treatment have been lost.  He indicated that instead 
of missing work while on active duty because of his elbow 
pain, he treated his symptoms with pain medication.  

Having reviewed the evidence of record in light of the 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the claim for service connection in this 
instance.  The medical evidence does not show that the 
Veteran has a current diagnosis of a left elbow disability, 
or that he was diagnosed or treated for such a disorder 
during his period of active service.  A threshold requirement 
for the granting of service connection is evidence of a 
current disability.  In the absence of evidence of a current 
disability there can be no valid claim.   Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In so determining, the Board has considered the Veteran's 
account of having in-service elbow pain.  However, even if 
his account of an in-service elbow disorder is true, there is 
still no current left elbow diagnosis currently of record.  
Thus, there is no basis to grant the claim for service 
connection for a left elbow disorder.  

For the Board to conclude that the Veteran currently has a 
left elbow disorder that is related to service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements in support 
of his claim that he has a left elbow disorder as a result of 
an in-service injury.  While he is certainly competent to 
describe the extent of his current symptomatology and his 
military experiences, there is no evidence that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left elbow disorder.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for a low back disorder is granted.

Service connection for a left elbow disorder is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's eczema, gastroesophageal reflux disease, and 
chronic acne claims.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.  VA has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).



Increased Rating Claims - Eczema and Gastroesophageal Reflux 
Disease

Here, the Veteran has asserted that the noncompensable 
disability ratings initially assigned for his service-
connected eczema and gastroesophageal reflux disease do not 
accurately reflect the severity of his conditions.  He has 
claimed that his conditions have gotten progressively worse.  
Thus, the Veteran has essentially asserted that his 
disabilities have gotten worse since his last VA examination 
in March 2005.  In light of the fact that the Veteran's most 
recent VA examination occurred in March 2005, and his 
assertions as to the increased severity of his eczema and 
gastroesophageal reflux disease, the Board finds that 
additional examinations are warranted.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
duty to assist requires a medical examination when such 
examination is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Moreover, the March 2005 examination is over four years old 
and is therefore too remote in time from which to evaluate 
the current severity of the Veteran's disabilities.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran was entitled to a new evaluation after a two year 
period between the last VA examination and the Veteran's 
contention that his disability has increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  Therefore, due to the passage of time 
and the Veteran's assertion, the Board finds that additional 
development is warranted to determine the current nature, 
extent, severity and manifestations of his service-connected 
eczema and gastroesophageal reflux disease.  As such, VA is 
required to afford the Veteran contemporaneous VA 
examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board notes that there is no indication 
from the evidence of record as to whether the Veteran has 
sought medical treatment for his service-connected eczema and 
gastroesophageal reflux disease since his separation from 
active duty in November 2004.  Records of any possible 
medical treatment for the Veteran's disabilities may prove 
helpful in deciding the Veteran's claims.  Thus, on remand, 
the RO/AMC shall contact the Veteran to determine if he has 
sought treatment for his service-connected disabilities, and 
if so, shall then endeavor to obtain the Veteran's post-
separation medical records.  


Service Connection for Chronic Acne

With respect to this claim, the Board determines that the 
Veteran must be scheduled for an appropriate VA examination 
to obtain a medical opinion concerning the nature and 
etiology of the Veteran's current acne condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103(d) and 38 C.F.R. § 3.159(c)(4). 
 
The Board notes that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 
3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. § 
1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be 
applicable in the case of any Veteran who served in the 
active military, naval, or air service after December 31, 
1946, including peacetime Veterans.  38 U.S.C.A. § 1137. 
 
If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the Veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994). 
 
A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). 
 
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
However, if an increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a), (b). 

Review of the evidence of record shows that the Veteran was 
noted to have moderate acne on his face on the August 1996 
entrance report of medical examination.  Subsequent service 
treatment records show that he was consistently treated for 
acne while on active duty with varying success.  The October 
2004 separation report of medical examination notes that he 
had been prescribed medication to treat his acne; however, a 
detailed description of his condition was not provided.

The record shows that the Veteran's acne condition was 
assessed during a March 2005 VA general medical examination.  
The VA examiner noted the Veteran's history of acne vulgaris 
prior to and during his military service.  On physical 
examination, the Veteran was noted to have a sebaceous cyst 
on his back, multiple erythematous macules and papules on his 
back and face, pitting and scarring around his mouth and on 
his cheeks from previous acne, and several small patches of 
milia on his nose and forehead.  The examiner diagnosed the 
Veteran with acne vulgaris.  However, he did not provide an 
opinion as to whether the Veteran's acne condition was 
permanently worsened or aggravated during his period of 
active service, or whether his acne was otherwise related to 
his active duty.  

In light of the foregoing, the Board finds that additional 
development is warranted in this case.  Specifically, the 
medical evidence is unclear as to whether the Veteran's 
current acne condition was aggravated during his period of 
active service, as his service treatment records reflect 
treatment for acne during his military service with varying 
success.  Also, there is no medical opinion as to whether his 
pre-service acne condition was aggravated by his period of 
active service.  In this regard, the Board notes that 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his current acne disorder to determine whether his 
disorder was aggravated by or is otherwise related to his 
period of active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate with the 
Veteran's claims file any VA medical 
treatment records pertaining to the 
Veteran dating from November 2004 to the 
present.  If no such records exist, that 
fact should be noted in the claims file.  
Any other evidence, to include private 
medical treatment records, identified as 
relevant by the Veteran during the course 
of this Remand, provided that any 
necessary authorization forms are 
completed, should be obtained.  All 
records obtained should be associated with 
the claims file. 

2.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA skin 
examination.  The claims file and a 
separate copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.

The examiner should describe in detail the 
manifestations of the Veteran's eczema 
disability.  Unretouched photographs of 
the affected areas should be included with 
the examination report.

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected.  
The examiner should also indicate whether 
or not there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  The examiner must provide 
a comprehensive report including a 
complete rationale for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the examiner's 
conclusion.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service connected gastroesophageal reflux 
disease.  The Veteran's claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with the 
examination.  Any necessary tests should 
be performed. 

The examiner is asked to address whether 
the Veteran's gastroesophageal reflux 
disease results in epigastric distress, 
specifically, dysphagia, pyrosis, or 
regurgitation; if so, whether such 
symptoms are accompanied by substernal or 
arm or shoulder pain and productive of 
considerable impairment of health; whether 
any such symptoms are persistently 
recurrent.

Additionally, the examiner should also 
indicate whether the Veteran's 
gastroesophageal reflux disease results in 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia 
or other symptom combinations productive 
of severe impairment of health.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on his employment and activities of 
daily life.  A complete rationale for any 
opinion expressed shall be provided.

4.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
currently diagnosed acne condition.  The 
Veteran's claims file, to include a copy 
of this Remand and all evidence regarding 
the Veteran's hearing following 
separation, should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 
 
The examiner is then requested to: 
 
(a) Assess any currently diagnosed acne 
condition; 
 
(b) Opine whether any currently diagnosed 
acne increased in severity during period 
of active service (beyond the natural 
progression of the disease if applicable);

(c) Opine whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any current acne condition was caused 
or aggravated by the Veteran's period of 
active service.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. OFANOUDIS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


